FILED
                                                 United States Court of Appeals
                    UNITED STATES COURT OF APPEALS       Tenth Circuit

                                 TENTH CIRCUIT                       January 8, 2015

                                                                   Elisabeth A. Shumaker
                                                                       Clerk of Court
SHIRLEY SAVERAID,

        Plaintiff - Appellant,
v.                                                     No. 14-2019
                                           (D.C. No. 1:13-CV-00818-JAP-ACT)
                                                        (D.N.M.)
STATE FARM INSURANCE
COMPANY,

        Defendant - Appellee.


                           ORDER AND JUDGMENT *


Before PHILLIPS, SEYMOUR, and MORITZ, Circuit Judges.



     Shirley Saveraid appeals from the district court’s grant of summary judgment

in favor of State Farm on her claims to recover for injuries from a car accident.

Exercising jurisdiction under 28 U.S.C. § 1291, we AFFIRM.




   * This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however,
for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R.
32.1.
                                  BACKGROUND

   Saveraid sustained injuries as a passenger in a single-vehicle accident in New

Mexico. Her friend Robin Hall was driving Saveraid’s motor home. At the time

of the accident, Saveraid, an Iowa resident, had two insurance policies with State

Farm: a policy for her Holiday Motor Home (“Motor Home policy”) and a policy

for her Ford Edge (“Towed Vehicle policy”). Her policies with State Farm were

executed in Iowa and, by their terms, are governed by Iowa law. Each of the

policies includes liability coverage limits of up to $500,000 per person 1 and

underinsured motorist (“UIM”) coverage limits of $100,000 per person. 2

   Each policy also contains several identical provisions that form the basis of

this lawsuit. First, both policies include an “other insurance” clause, which is

intended to prevent the stacking of UIM coverage from two separate policies. 3

The language states:


   1
    Liability coverage protects the insured in an event that she is sued for claims that
come within the coverage of her policy (i.e., third-party insurance claims).
   2
     UIM coverage pays for the damages of the insured person who is legally entitled to
collect from the at-fault driver, but that driver has inadequate insurance to cover the
insured’s damages.
   3
     The “stacking” of policy limits takes place where the same claimant and the same
loss are covered under multiple policies (inter-policy stacking), or under multiple
                                           -2-
      If Underinsured Motor Vehicle Coverage provided by this policy and
      one or more other policies issued to you . . . by the State Farm
      Companies apply to the same bodily injury, then . . . the
      Underinsured Motor Vehicle Coverage limits of such policies will
      not be added together to determine the most that may be paid . . . .

Appellant’s Br. at 67, 105. Second, both policies contain an “owned vehicle

exclusion,” which excludes vehicles from the definition of an underinsured motor

vehicle if they are either provided liability coverage under the policy or are

owned by the insured. Id. at 65, 103.

   Following the accident, Hall’s insurance provider (also State Farm) paid

Saveraid $25,000 under his policy’s liability coverage. State Farm also paid

Saveraid $500,000 in liability benefits under her own Motor Home policy because

it treated Hall as a permissive driver. 4 Even so, Saveraid sued State Farm in New

Mexico state court to recover the UIM benefits under her two policies. State Farm

then removed the case to the United States District Court for the District of New




coverages contained within a single policy (intra-policy stacking), and the amount
available under one policy is inadequate to satisfy the damages alleged or awarded. In
other words, the claimant adds all available coverages together to satisfy her actual loss.
See Steven Plitt et al., 12 Couch on Insurance § 169:4 (3d ed. 2014) for more information
on stacking.
    4
      State Farm paid Saveraid the benefits under her liability coverage even though the
policy had the “owned vehicle” exclusion. If enforceable, the exclusion would have
precluded Saveraid from receiving liability coverage under her own policy. However,
State Farm did not invoke the exclusion because it understood that Saveraid intended to
bring her case in New Mexico and it did not think that the New Mexico courts would
have enforced the provision because doing so would have violated a fundamental
principle of justice in New Mexico.
                                            -3-
Mexico. However, State Farm continued to evaluate her claims and paid Saveraid

an additional $100,000 in UIM benefits under her Towed Vehicle policy.

   In her complaint, Saveraid claimed a right to stack her UIM coverages from

her two policies despite their explicit anti-stacking provisions. Additionally, she

claimed that she was entitled to increase her UIM coverage limits to match her

liability limits. According to Saveraid, New Mexico’s laws governing the

selection and rejection of UIM coverage should trump Iowa law, and New Mexico

law allows such policy reformation. Accordingly, she sought a total of

$1,000,000 in UIM benefits under her two policies, acknowledging that State

Farm had already paid her $100,000 of that amount. State Farm moved for

summary judgment, and Saveraid filed a cross-motion for summary judgment.

   The district court granted State Farm’s motion for summary judgment and

denied Saveraid’s cross-motion. First, it denied her request to apply New Mexico

law to the anti-stacking provisions, explaining that the Iowa provision was fully

enforceable in New Mexico under Shope v. State Farm Ins. Co., 925 P.2d 515

(N.M. 1996). Second, the court declined to reform her Towed Vehicle policy’s

UIM coverage limits because, based on the payments Saveraid had received under

her policies, it concluded that applying Iowa law did not conflict with

fundamental principles of justice in New Mexico.




                                        -4-
   On appeal, Saveraid argues that the district court erred in concluding that the

“other insurance” clause prohibiting inter-policy stacking did not violate New

Mexico’s fundamental principles of justice. She next asserts that the district

court’s decision regarding the reformation of her UIM coverage was based on the

erroneous conclusion that “other insurance” clauses are enforceable in New

Mexico. Finally, she requests that this court reverse the grant of summary

judgment for State Farm and certify these matters to the New Mexico Supreme

Court for determination.


                                    DISCUSSION

   Because we sit in diversity jurisdiction, we apply substantive state law to

Saveraid’s claims, but we apply federal law to “the propriety of the district

court’s grant of summary judgment.” Hill v. Allstate Ins. Co., 479 F.3d 735, 739

(10th Cir. 2007) (quoting Eck v. Parke, Davis & Co., 256 F.3d 1013, 1016 (10th

Cir. 2001)) (internal quotation marks omitted). Therefore, we review de novo the

district court’s grant of summary judgment. Eugene S. v. Horizon Blue Cross Blue

Shield of N.J., 663 F.3d 1124, 1130 (10th Cir. 2011). Summary judgment is

appropriate “if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a).


                                       -5-
   At its core, this case presents the question of whether New Mexico or Iowa

law applies to the disputed insurance policy provisions. New Mexico follows the

choice-of-law doctrine of lex loci contractus—the law of the place of

contracting—to issues involving contract interpretation, including insurance

policies. Shope, 925 P.2d at 517. However, there is a narrow exception: a New

Mexico court will apply its own law when the foreign law would violate a

fundamental principle of justice under New Mexico law. Id. “It is said that courts

should invoke this public policy exception only in ‘extremely limited’

circumstances.” Reagan v. McGee Drilling Corp., 933 P.2d 867, 869 (N.M. Ct.

App. 1997) (quoting Tucker v. R.A. Hanson Co., 956 F.2d 215, 218 (10th Cir.

1992)). “Mere differences among state laws should not be enough to invoke the

public policy exception.” Id. (citing Shope, 925 P.2d at 518). Otherwise, “the

forum law would always apply unless the foreign law were identical, and the

exception would swallow the rule.” Id.

   A. Anti-Stacking Provisions

   New Mexico courts generally interpret stacking provisions favorably for the

insured. See Rodriguez v. Windsor Ins. Co., 879 P.2d 759, 759 (N.M. 1994)

(noting that the New Mexico Supreme Court’s cases have “evolved a strong

judicial policy . . . favoring stacking”). In contrast, Iowa law does not. See Farm

Bureau Mut. Ins. Co. of Iowa v. Ries, 551 N.W.2d 316, 319 (Iowa 1996)

                                         -6-
(emphasizing that anti-stacking provisions are valid and enforceable even when

the various policies involved are issued by different insurers). Here, the district

court applied Iowa law to the “other insurance” clause in Saveraid’s policies,

enforcing the anti-stacking provision based on the New Mexico Supreme Court’s

holding in Shope. In Shope, the New Mexico Supreme Court held that “our

rationale in establishing this policy [of favoring stacking] did not concern

fundamental principles of justice . . . .” 925 P.2d at 517.

   Saveraid argues that the district court erroneously relied on Shope to conclude

that the anti-stacking provisions in her insurance policies do not violate a

fundamental principle of justice in New Mexico. But her argument centers on the

mistaken idea that there is a distinction between inter- and intra-policy stacking

under New Mexico law for the purposes of fundamental justice. As mentioned

earlier, inter-policy stacking refers to one claimant being covered under multiple

policies for a single loss, and intra-policy stacking refers to one claimant being

covered under multiple coverages within the same policy for a single loss.

Saveraid attacks this difference in an attempt to distinguish her case from Shope.

She fails to do so.

      1. Inter-Policy versus Intra-Policy Stacking

   Saveraid attempts to distinguish Shope from her own case by arguing that New

Mexico law on stacking policies distinguishes between inter-policy and intra-

                                         -7-
policy stacking. Shope concerned intra-policy stacking, while Saveraid’s case

involves inter-policy stacking. Accordingly, she argues that Shope’s holding

applies only to intra-policy stacking cases.

   In Shope, the New Mexico Supreme Court confronted a choice-of-law dispute

over whether to enforce an anti-stacking provision from a Virginia insurance

contract. 925 P.2d at 515–16. Virginia law enforces anti-stacking provisions. Id.

at 516. While the court noted that New Mexico public policy favors stacking in

UIM cases when separate premiums have been paid, “this rule is one of contract

interpretation that does not rise to the level of a fundamental principle of justice.”

Id. at 517. Saveraid argues that New Mexico treats inter- and intra-policy

stacking provisions differently, and so Shope only applies to intra-policy

stacking. She argues to us that inter-policy stacking rises to the level of a

fundamental principle of justice. We are not persuaded. As we show below, the

New Mexico Supreme Court does not meaningfully distinguish between inter-

and intra-policy stacking and so Saveraid cannot successfully distinguish her

facts from Shope.

   A brief review of New Mexico law on stacking establishes that it does not

distinguish between inter- and intra-policy stacking when evaluating whether

such provisions violate a New Mexico fundamental principle of justice. Two of

the foundational cases are Sloan v. Dairyland Ins. Co., 519 P.2d 301 (N.M.

                                         -8-
1974), and Lopez v. Found. Reserve Ins. Co., 646 P.2d 1230 (N.M. 1982). In Sloan, the

New Mexico Supreme Court permitted inter-policy stacking when the insured had

paid separate premiums for each of the policies. 519 P.2d at 302–03. In Lopez,

the court permitted intra-policy stacking on the same public policy grounds. 646
P.2d at 1235. It explained that “[t]he crucial question, therefore, is not whether

multiple vehicles are insured under one policy or several, but whether the insured

has paid one premium or several for the particular uninsured motorist coverage

sought to be stacked.” Id. The critical issue is not the number of policies but the

number of premiums paid.

   The district court relied on Lopez for the proposition that New Mexico does

not make “a firm distinction between intra-policy stacking and inter-policy

stacking.” Appellant App. at 217. Saveraid criticizes the court for this reliance,

claiming that Lopez does in fact distinguish between the two types of stacking.

We agree with the district court. In fact, the Lopez court explained that “[t]he

reasoning adopted in the Sloan case is applicable to the issue in the present case.”

Lopez, 646 P.2d at 1233. The cited cases have all treated inter- and intra-policy

stacking cases the same.

   Saveraid also criticizes the district court for relying on Konnick v. Farmers

Ins. Co. of Ariz., 703 P.2d 889 (N.M. 1985). But she misses the point yet again—

the district court relied on Konnick, a case in which the New Mexico Supreme

                                         -9-
Court allowed inter-policy stacking, because it cites both Lopez (intra) and Sloan

(inter) for support, again demonstrating that New Mexico courts treat inter- and

intra-policy cases the same. 5 Thus, we agree with the district court that New

Mexico courts do not distinguish between inter- and intra-policy stacking.

       2. Fundamental Principle of Justice

   Because New Mexico law equally enforces both inter- and intra-policy

stacking prohibitions in choice-of-law analysis, Saveraid’s argument that this

issue rises to the level of a fundamental principle of justice fails under Shope. See

Shope, 925 P.2d at 517. The Shope court held that “[w]hile we interpret New

Mexico insurance contracts to avoid repugnancy in clauses that prohibit stacking

of coverages for which separate premiums have been paid, this rule is one of

contract interpretation that does not rise to the level of a fundamental principle of

justice.” Id. (emphasis added).

   And if Shope is not enough, the New Mexico Court of Appeals has recently

reaffirmed Shope’s view in Wilkeson v. State Farm Mut. Auto. Ins. Co., 329 P.3d
749 (N.M. Ct. App.), cert. denied, 328 P.3d 1188 (N.M. 2014). The facts of

   5
      Saveraid admonishes the district court for relying on Rehders v. Allstate Ins. Co.,
135 P.3d 237 (N.M. Ct. App. 2006), for the idea that New Mexico does not distinguish
between inter- and intra-policy stacking. But just as she was wrong about the roles of
Lopez and Konnick, she also misses the point with Rehders. In Rehders, the court drew
from both inter- and intra-policy stacking cases to assess whether stacking was
appropriate in the intra-policy stacking context. Rehders, 135 P.3d at 244–45. The district
court pointed to Rehders for this exact reason. It shows that New Mexico does not
distinguish between the two types of stacking.
                                            -10-
Wilkeson are similar to Saveraid’s. Wilkeson was insured under two separate

California policies, both of which contained inter-policy anti-stacking provisions

for UIM coverage. Id. at 750. After a car accident, Wilkeson’s insurer paid her

the UIM coverage under one policy, but it denied coverage under the second. Id.

After reviewing the history of stacking jurisprudence in New Mexico, including

the inter- and intra-policy stacking cases, the New Mexico Court of Appeals

agreed with Wilkeson that New Mexico generally favors stacking. Id. at 751.

However, it explained that choice-of-law issues require a different sort of

analysis, as laid out in Shope. Id. at 752. To overcome New Mexico’s policy of

applying the substantive law from where the contract was executed, a party must

show “a countervailing interest that is fundamental and separate from general

policies of contract interpretation.” Id. (quoting Shope, 925 P.2d at 517) (internal

quotation marks omitted). Because Shope concluded that the stacking of

insurance coverages is purely a question of contract interpretation that did not

violate a fundamental interest of justice in New Mexico, the Wilkeson court

declined to apply New Mexico law. See id. at 753 (“Although there is an

important public policy favoring stacking that . . . may outweigh conflicting

concerns within the same or related insurance policies, it does not alter the New

Mexico policy to interpret insurance contracts according to the law of the place




                                        -11-
where the contract is executed.”). It consequently upheld the anti-stacking

provision in the California policies. Id at 754.

   Saveraid also depends heavily on Sloan to support her claim that New Mexico

public policy should control the enforceability of the anti-stacking provision. In

doing so, she misunderstands the fundamental question at stake. In Sloan, an

inter-policy case, the New Mexico Supreme Court refused to apply an anti-

stacking provision in a New Mexico insurance policy because it conflicted with

New Mexico public policy. 519 P.2d at 303. These are two distinct questions.

Under Sloan, the court was applying the standard for whether the contract—

which was created in New Mexico—contained a provision that violated New

Mexico public policy. Id. at 301–03. Conversely, in Shope, the court was tasked

with determining whether a contract provision from Virginia violated a New

Mexico fundamental principle of justice, a choice-of-law question. 925 P.2d at

515–16. What Saveraid fails to acknowledge is that Sloan had no choice-of-law

question, and its holding is inapplicable to the issue she raises in her case. 6 Thus,


   6
     Saveraid argues that State Farm Mut. Auto. Ins. Co. v. Ballard, 54 P.3d 537 (N.M.
2002), provides an example of how the district court should have analyzed this case. In
Ballard, a choice-of-law case, the court cited Estep v. State Farm Mut. Auto. Ins. Co.,
703 P.2d 882 (N.M. 1985), which was not a choice-of-law case, to establish New Mexico
law and public policy for the purpose of lex loci contractus analysis. 54 P.3d at 540. She
argues we should apply Sloan instead of Shope for the same reasons. But New Mexico
precedent disfavors this argument. In Wilkeson, the court rejected a request to apply
Ballard instead of Shope in deciding whether to enforce an inter-policy anti-stacking
provision. 329 P.3d at 754 (“Ballard . . . [is] not [a] stacking case[], and we consider the
                                            -12-
we pivot away from whether New Mexico courts enforce stacking as part of New

Mexico’s general public policy, and instead, we ask whether the anti-stacking

provision rises to the level of a violation of a fundamental principle of justice in

New Mexico. To this, Shope already has answered no. 925 P.2d at 517.

   Shope and Wilkeson are dispositive of this case. Inter- and intra-policy

stacking cases are interchangeable when interpreting the validity of anti-stacking

provisions in New Mexico. Both types of provisions are preferred for the same

reason: “to ensure that the insured gets what he or she pays for, and to fulfill the

reasonable expectations of the insured.” Rehders, 135 P.3d at 245 (citing

Montano v. Allstate Indem. Co., 92 P.3d 1255 (N.M. 2004)).

   For the first time on appeal, Saveraid asserts that Jordan v. Allstate Ins. Co.,

245 P.3d 1214 (N.M. 2010), and Progressive Nw. Ins. Co. v. Weed Warrior

Servs., 245 P.3d 1209 (N.M. 2010), support her position that anti-stacking

provisions are not enforceable in New Mexico. We see no reason to deviate from

our general rule that we do not address arguments that are presented for the first

time on appeal. 7 See United States v. Mora, 293 F.3d 1213, 1216 (10th Cir. 2002).

Thus, we do not address it fully here.



public policies involved in [that] case[] to carry greater weight when balanced against the
policy to interpret insurance contracts according to the law of the contracting state.”).
Therefore, this argument fails.
   7
      Moreover, Saveraid’s new argument lacks merit. This court stated that “it is
important to recognize that . . . the Jordan court did not comment on the question of
                                             -13-
   In sum, Saveraid’s Iowa UIM policy contained an anti-stacking provision, and

there is not a fundamental principle of justice under New Mexico law that

precludes its application here. 8 Both parties agree that under Iowa law, anti-

stacking provisions are enforceable. State Farm has already paid Saveraid the

UIM benefits under her Towed Vehicle policy. Therefore, she has no basis to

recover UIM benefits under her Motor Home policy.

   B. Reformation Under Jordan

   Saveraid next argues that she is entitled to reformation of her UIM coverage

limits under Jordan. We disagree. Under the facts of this case, denying Saveraid

the ability to reform her UIM coverages does not violate a New Mexico

fundamental principle of justice.

   For insurance policies originating in its state, New Mexico requires that an

insured’s UIM coverage limits must equal her liability limits unless the insured

waives this requirement in writing as part of the insurance policy delivered to her.

Jordan, 245 P.3d at 1217. If an insurer fails to obtain a valid rejection, New



stacking, and it did not explicitly forge a nexus between the new standard that it
announced and the concept of stacking.” Jaramillo v. Gov’t Emp. Ins. Co., 573 F. App’x
733, 743 (10th Cir. 2014) (unpublished). We conclude that these cases do not change the
landscape of anti-stacking policy in the context of choice-of-law analysis in New Mexico.
   8
     Saveraid asks that we certify this question to the New Mexico Supreme Court. This
is unnecessary because New Mexico has already answered this question, as we explained
above.

                                          -14-
Mexico courts will reform the policy to provide UIM coverage that equals the

limits of the liability coverage. Id. But Iowa has no such requirement. See Iowa

Code §§ 516A.1, 321A.1 (2014). Saveraid’s UIM coverage is less than her

liability coverage. Because her policies originated in Iowa, we will apply Iowa

law unless reformation under Jordan is a fundamental principle of justice in New

Mexico.

   Saveraid argues that the policy behind Jordan—to protect insureds by

requiring the insurer to get an explicit rejection—rises to the level of a

fundamental principle of justice in New Mexico. She supports this assertion by

noting that Jordan says nothing about “other insurance” clauses or their effect on

inter-policy stacking, so Sloan remains good law. But, she claims, Jordan

completely changed inter-policy stacking because, according to her interpretation

of the case, no matter how unambiguous an anti-stacking provision is, Jordan

mandates that UIM coverages on a multi-vehicle policy must be stacked unless

the Jordan requirements are met. The district court declined to determine whether

the Jordan requirements rise to the level of a fundamental principle of justice in

New Mexico. It found that, based on the facts in this particular case, applying

Iowa law would not conflict with fundamental New Mexico principles of justice

and thus no reformation should occur. We agree.




                                       -15-
   If Iowa law applies, Saveraid would not be entitled to additional UIM

coverage. Iowa does not require its insurers to offer policy holders UIM coverage

equal to their liability coverage. See Iowa Code §§ 516A.1, 321A.1 (2014).

Instead, Iowa merely requires that an insurer provide UIM coverage equal to the

statutory minimum of $20,000 for one person, absent a written rejection. See

Iowa Code §§ 516A.1, 321A.1 (2014). Saveraid’s UIM coverage already exceeds

that statutory minimum under Iowa law. Consequently, she would not be eligible

for reformation of her UIM coverage and would not receive additional

compensation beyond the $100,000 in UIM benefits State Farm already paid her.

   If New Mexico law applies, Saveraid also would not be eligible for additional

UIM benefits. As previously stated, in New Mexico, an insured is entitled to have

her UIM coverage reformed (increased) to equal her liability coverage, absent a

legally sufficient rejection pursuant to Jordan. 245 P.3d at 1217. Saveraid’s UIM

coverage is less than her liability coverage, so she falls into the category of

insureds that Jordan addresses.

   However, New Mexico’s law governing UIM coverage has a limitation that

Iowa law does not, thus prohibiting Saveraid from recovering additional UIM

benefits. Under Iowa law, an insured is permitted to recover her UIM benefits

until she is fully compensated for her injuries or until her policy limits are

exhausted. Am. States Ins. Co. v. Estate of Tollari, 362 N.W.2d 519, 522 (Iowa

                                      -16-
1985) (holding that UIM benefits are not decreased by the amount of the

underinsured’s liability coverage if the insured’s injuries exceed the limit). In

contrast, under New Mexico law, an insured is entitled to UIM benefits only to

the extent that her UIM coverage exceeds the underinsured’s liability coverage.

Schmick v. State Farm Mut. Auto. Ins. Co., 704 P.2d 1092, 1098 (N.M. 1985). In

Schmick, the New Mexico Supreme Court held that an insured’s UIM coverage

may be offset by the tortfeasor’s liability coverage. Id. at 1099. For example,

imagine the insured has $30,000 in UIM coverage. She gets into a car accident

with an underinsured driver, who has $25,000 in liability coverage. The insurer

owes her $30,000 (her UIM coverage) minus $25,000 (the tortfeasor’s liability

coverage) for a total of $5,000.

   In this case, even if Saveraid’s UIM benefits were reformed under Jordan to

$500,000 (the amount of her liability coverage), that amount would not exceed

the liability coverage she received from Hall’s insurance coverage, also

$500,000. That liability coverage from Hall would offset Saveraid’s own UIM

coverage. 9 Thus, even if New Mexico law governed the policy and the policy was


   9
      Technically, the $500,000 that Saveraid received from Hall’s liability coverage
actually came from her own insurance policy because Hall was covered under her policy
as a permissive driver. To explain, insurance policies often include an omnibus clause
stating that the word “insured” includes not only the named insured but also any person
using the car with the named insured’s permission. When this permissive driver has an
accident, the omnibus clause extends liability coverage under the owner’s policy to the
driver. See George A. Locke, 18 Am. Jur. Proof of Facts § 1 (3d. ed. 2014). In this case,
                                          -17-
reformed, Saveraid would not receive additional UIM benefits because they

would be offset by the liability coverage she received from Hall’s insurance.

   Because Saveraid would remain in the same financial position whether or not

Jordan applies, we do not have to reach the question of whether Jordan

constitutes a fundamental principle of justice in New Mexico. Moreover, Saveraid

is attempting to pick and choose the laws from each state that benefit her the

most. She would like us to reform her UIM coverage limits under Jordan while

asking us to ignore New Mexico’s settled law of deducting liability benefits from

her UIM coverage. Such an approach contravenes the intentions behind each

state’s laws, and we refuse to engage in such arbitrary lawmaking.

   In sum, we agree with the district court that Saveraid is not entitled to a

reformation of her UIM benefits. Under both Iowa and New Mexico law, she

could not recover more money than she already has recovered. Therefore, we

decline to decide whether the rule from Jordan constitutes a fundamental

principle of justice in New Mexico and reject Saveraid’s contention that she is

entitled to reformation of her UIM benefit limits.

   C. Certification to the New Mexico Supreme Court

   Saveraid argues that all of the issues in this case are questions of first

impression for New Mexico. Thus, she asks us to reverse the district court’s order

the liability coverage from Saveraid’s policy counts as Hall’s liability coverage (with
Hall as the tortfeasor) and would offset her UIM benefits.
                                            -18-
granting summary judgment to State Farm and certify this case in its entirety to

the New Mexico Supreme Court. We decline.

   Tenth Circuit Rule 27.1(A) governs the certification of state-law questions. It

provides that “[w]hen state law permits, this court may: (1) certify a question

arising under state law to that state’s highest court according to that court’s rules;

and (2) abate the case in this court to await the state court’s decision of the

certified question.” 10th Cir. R. 27.1(A). New Mexico permits its Supreme Court

to “answer a question of law certified to it by a court of the United States . . . if

the answer may be determinative of an issue in pending litigation in the certifying

court and there is no controlling appellate decision, constitutional provision or

statute of this state.” N.M. Stat. Ann. § 39-7-4 (2014).

   This case does not raise any novel issues of state law that the New Mexico

Supreme Court has not already addressed. “[W]e will not trouble our sister state

courts every time an arguably unsettled question of state law comes across our

desks. When we see a reasonably clear and principled course, we will seek to

follow it ourselves.” Pino v. United States, 507 F.3d 1233, 1236 (10th Cir. 2007).

   Both of the issues on appeal have reasonably clear courses that we can follow.

The first issue, dealing with the anti-stacking provisions, has already been

resolved by Shope and confirmed by Wilkeson. The second issue, involving the

reformation of UIM benefits under Jordan, similarly does not involve any novel

                                         -19-
issues of state law. We can avoid the question of whether the rule set forth in

Jordan amounts to a fundamental principle of justice by looking at the specific

facts of this case. Based on these facts, we can apply settled New Mexico state

law to decide the case on the merits.

   Therefore, we deny Saveraid’s request to certify any of these issues to the

New Mexico Supreme Court.


                                 CONCLUSION

   In sum, we reject Saveraid’s arguments. First, the anti-stacking provisions

from insurance policies issued in Iowa do not violate a fundamental principle of

justice in New Mexico, and they are thus enforceable. Second, Saveraid’s UIM

benefits are ineligible for reformation under Jordan because she would not

receive any additional compensation for her injuries. Therefore, both issues can

be decided under settled New Mexico state law; we decline to certify them to the

New Mexico Supreme Court. We AFFIRM the district court’s grant of summary

judgment.


                                               ENTERED FOR THE COURT



                                               Gregory A. Phillips
                                               Circuit Judge


                                        -20-